Order entered September 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00424-CR

                           JOHNELLE RENEE HALL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13792-L

                                           ORDER
       On August 24, 2018, court reporter Sharina Fowler filed five volumes of reporter’s

record in this appeal. Missing from the reporter’s record are State’s Exhibit #1, a CD of the 911

call; State’s Exhibit #13, a CD of the body cam of Officer Boatman; and State’s Exhibit #14, a

CD of the body cam of Officer Nelson.

       We ORDER court reporter Sharina Fowler to file a supplemental reporter’s record

containing a true and correct playable copies of State’s Exhibit #1, a CD of the 911 call; State’s

Exhibit #13, a CD of the body cam of Officer Boatman; and State’s Exhibit #14, a CD of the

body cam of Officer Nelson, within TEN DAYS of the date of this order. We DIRECT the

Clerk to send copies of this order to the Honorable Roberto Canas Jr., Presiding Judge, County
Criminal Court No. 10; Sharina Fowler, official court reporter for the County Criminal Court No.

10; and counsel for all parties.

                                                   /s/     LANA MYERS
                                                           JUSTICE